                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                             Case No. 3:20-cv-00019-FDW

WILLIAM F. MACKEY,

                  Plaintiff,                          DEFENDANT’S RESPONSE TO
                                                   PLAINTIFF’S MOTION IN LIMINE TO
v.                                                   PRECLUDE DANNY NETHKEN’S
                                                       STATEMENT REGARDING
WELLS FARGO BANK, N.A.,                              PLAINTIFF’S ELIGIBILITY FOR
                                                             PROMOTION
               Defendant.
___________________________________

       Defendant WELLS FARGO BANK, N.A., by its attorneys and pursuant to Section 4(d)

of the Court’s March 6, 2020 Case Management Order (Doc. 9), submits its Response to

Plaintiff’s Motion in Limine to Preclude Danny Nethken’s Statement Regarding Plaintiff’s

Eligibility for Promotion (Doc. 37).

                                            ARGUMENT

       While less than clear from Plaintiff Mackey’s limited and otherwise deficient motion in

limine, Wells Fargo surmises that Mackey is asking the Court to exclude all evidence, regardless

of context, related to Operations Manager Danny Nethken’s opinion that Mackey was not

performing at a SOSS 4 level until 2017. Nethken was Mackey’s manager and direct supervisor

from January 2015 until his death in March 2020.

       Mackey’s motion should be denied for several reasons. First, Mackey does not identify

the evidence he seeks to exclude with sufficient specificity. Mackey contends that “Nethken’s

statement that Plaintiff was entitled to a promotion as of March 2017” should be excluded.

However, it is unclear from Mackey’s motion when Nethken purportedly made this general

statement, to whom, for what purpose, or whether it was recorded. Without such details, the



         Case 3:20-cv-00019-FDW Document 39 Filed 07/08/21 Page 1 of 7
Court cannot determine the admissibility of the evidence. Mackey’s motion should be denied for

that reason alone. Bouygues Telecom, S.A. v. Tekelec, No. 4:05-CV-78-FL, 2007 WL 9718142,

at *1 (E.D.N.C. Feb. 23, 2007) (“The evidence sought to be excluded on a motion in limine must

be identified with a level of specificity which permits the court to make the appropriate

determination.”); see also A.Hak Indus. Servs. BV v. Techcorr USA, LLC, No. 3:11-CV-74, 2014

WL 12591696, at *1 (N.D. W. Va. Dec. 18, 2014) (“District courts routinely deny a motion in

limine that does not specify the evidence or argument to be excluded because such a motion is

premature.”) (collecting cases).

       Second, to the extent that Mackey requests that the specific statement set forth in his

motion be excluded, Wells Fargo does not intend to present such statement as evidence at the

trial. Indeed, Wells Fargo is not aware of any evidence that shows that Nethken ever stated

Mackey was “entitled” to a promotion to SOSS 4 in March 2017. Wells Fargo may, however,

introduce specific, admissible evidence that shows that Nethken viewed Mackey’s performance

as being below the SOSS 4 level prior to 2017. To the extent Mackey’s motion attempts to

create a generalized statement that purports to summarize various pieces of admissible evidence,

and then asks the Court to exclude such a statement, his motion should be denied.

       Third, to the extent Mackey’s motion refers, albeit opaquely, to Wells Fargo Employee

Relations Senior Consultant Shannon Claytor’s investigation notes regarding her interview of

Nethken, these are records of regularly conducted activity by Wells Fargo, which are excluded

from the rule against hearsay by Federal Rule of Evidence 803(6). In Claytor’s notes from her

interview of Nethken, she wrote:

               When I came in January 2015, William was a low performer so at that
               point, he was not going to be promoted to a level IV because he was not
               ready for that. Then I really worked with him and over time he seemed



         Case 3:20-cv-00019-FDW Document 39 Filed 07/08/21 Page 2 of 7
                                     -2-
               much more serious about his career and he improved rapidly over the last
               2 to 3 years and around last review time is when I felt like he was
               definitely working at a level IV.

(Def.’s Trial Ex. No 10; Doc. 24 at 8). Claytor’s notes are records of a regularly conducted

activity because they were: (i) were made at or near the time of her interview of Nethken; (ii)

kept in the course of a regularly conducted activity of Wells Fargo; and (iii) part of a regular

practice of Claytor’s interviews. Fed. R. Evid. 803(6). Claytor will testify accordingly about her

interview of Nethken and her investigation notes at trial. This evidence clearly falls within the

hearsay exception for records of a regularly conducted activity and should not be excluded.

       Fourth, Nethken’s statements regarding Plaintiff’s performance should not be excluded as

inadmissible hearsay because they will be offered for reasons other than proving the truth of

Nethken’s opinion regarding when Mackey began performing as a SOSS 4. Rather, the

statements will be offered to show Nethken’s state of mind and the effect of his statements on the

individuals with whom Nethken shared his opinion - namely Claytor as well as Nethken’s

managers - who were the decision makers in connection with Mackey’s retroactive promotion,

salary increase, retroactive lump sum pay, and merit increase. In other words, these statements

will be offered by Wells Fargo to prove that there was no discriminatory intent whatsoever in

connection with the employment actions that Mackey challenges by demonstrating the state of

mind of Nethken and the other relevant decision makers in this action. Such evidence is not

hearsay. Fed. R. Evid. 803(3).

       In Abercrombie v. Stone, 57 F.3d 1065, 1995 WL 352484 (4th Cir. 1995), the Fourth

Circuit held that evidence of out-of-court statements concerning the substandard work

performance of the plaintiff-appellant was not hearsay because it was not offered to prove the

truth of the matter asserted, but instead to demonstrate that the employer’s decision maker “did



         Case 3:20-cv-00019-FDW Document 39 Filed 07/08/21 Page 3 of 7
                                     -3-
not act with discriminatory intent in ordering the challenged employment action.” Abercrombie,

1995 WL 352484, at *1. See also Arrington v. E.R. Williams, Inc., 490 F. App'x 540, 543 (4th

Cir. 2012) (“Where, as here, ‘third-party statements concerning the plaintiff's performance are

offered not for the truth of the matters asserted therein, but as an explanation of why [the

employer] believed that terminating the plaintiff's employment ... was necessary and

appropriate,’ evidentiary rules governing the consideration of hearsay are not implicated.”)

(citation omitted); Pope v. Vilsack, No. 1:11CV946, 2013 WL 2468348, at *4 (M.D.N.C. June 7,

2013) (“To the extent that Defendant contends it is not offering the statements made regarding

Plaintiff's prior work performance for the truth of the matter asserted, but rather to show what

effect, if any, such statements had on the person who heard them, the challenged statements

would not constitute hearsay under the Federal Rules of Evidence.”).

         Finally, even if the Court finds that this evidence is hearsay, it should still be admitted

under Federal Rule of Evidence 807. Under Rule 807(a), a hearsay statement is not excluded

where:

                (1) the statement is supported by sufficient guarantees of trustworthiness--
                after considering the totality of circumstances under which it was made
                and evidence, if any, corroborating the statement; and

                (2) it is more probative on the point for which it is offered than any other
                evidence that the proponent can obtain through reasonable efforts.

Fed. R. Evid. 807(a). Per the Advisory Committee Notes on the 2019 amendments to Rule 807,

“the focus for trustworthiness is on circumstantial guarantees surrounding the making of the

statement itself.” Fed. R. Evid. 2019 Advisory Committee Notes. Here, Nethken’s statements

regarding Mackey’s job performance were made to Claytor as part of Wells Fargo’s

investigation of Mackey’s claims about his salary. The statements thus have “sufficient




          Case 3:20-cv-00019-FDW Document 39 Filed 07/08/21 Page 4 of 7
                                      -4-
guarantees of trustworthiness.” Fed. R. Evid. 807(a)(1). Due to Nethken’s death in March 2020,

Claytor’s notes from her interview and Nethken’s e-mail to Claytor during the course of her

investigation are the only obtainable evidence of his assessment of Mackey’s job performance.

This evidence, therefore, is more probative of Nethken’s evaluation of Mackey’s job

performance than any other evidence that can be obtained through reasonable efforts and falls

under the residual exception to hearsay. Fed. R. Evid. 807(a).

       WHEREFORE, Wells Fargo respectfully requests that the Court deny Plaintiff’s Motion

in Limine to Preclude Danny Nethken’s Statement regarding Plaintiff’s Eligibility for Promotion.

                                               Respectfully submitted,

                                               WELLS FARGO BANK, N.A.


                                               By: /s/ Frederick T. Smith
                                                  Frederick T. Smith
                                                  North Carolina Bar No. 45229
                                                  SEYFARTH SHAW LLP
                                                  121 West Trade Street, Suite 2020
                                                  Charlotte, North Carolina 28202
                                                  Telephone: (704) 925-6023
                                                  Facsimile: (704) 559-2425
                                                  E-mail: fsmith@seyfarth.com

                                                  Ethan Goemann
                                                  North Carolina Bar No. 50731
                                                  SEYFARTH SHAW LLP
                                                  121 West Trade Street, Suite 2020
                                                  Charlotte, North Carolina 28202
                                                  Telephone: (704) 925-6026
                                                  Facsimile: (704) 946-6083
                                                  E-mail: egoemann@seyfarth.com




         Case 3:20-cv-00019-FDW Document 39 Filed 07/08/21 Page 5 of 7
                                     -5-
                                        Gerald L. Pauling, pro hac vice admission
                                        SEYFARTH SHAW LLP
                                        233 W. Wacker Drive, Suite 8000
                                        Chicago, Illinois 60606-6448
                                        Telephone: (312) 460-5000
                                        Facsimile: (312) 460-7000
                                        E-mail: gpauling@seyfarth.com

                                        Attorneys for Defendant


Date: July 8, 2021




        Case 3:20-cv-00019-FDW Document 39 Filed 07/08/21 Page 6 of 7
                                    -6-
                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                               Case No. 3:20-cv-00019-FDW

WILLIAM F. MACKEY,

                     Plaintiff,

v.                                                        CERTIFICATE OF SERVICE

WELLS FARGO BANK, N.A.,

               Defendant.
___________________________________/


         I hereby certify that on July 8, 2021, I filed a true and correct copy of DEFENDANT’S

RESPONSE TO PLAINTIFF’S MOTION IN LIMINE TO PRECLUDE DANNY NETHKEN’S

STATEMENT REGARDING PLAINTIFF’S ELIGIBILITY FOR PROMOTION with the Clerk

of the Court using the CM/ECF system, which will automatically send e-mail notification of

such filing to the following attorney of record:

                                  Alesha S. Brown
                                  Justice In Action Law Center
                                  521 Briar Creek Road
                                  Charlotte, North Carolina 28205


                                                       /s/ Frederick T. Smith
                                                       Frederick T. Smith
                                                       North Carolina Bar No. 45229
                                                       Attorney for Defendant




72658408v.2   Case 3:20-cv-00019-FDW Document 39 Filed 07/08/21 Page 7 of 7
